Citation Nr: 0500252	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
myositis of the lumbar paravertebral muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2000, the Board remanded the issues on appeal for additional 
development.  That decision also reopened a claim for 
entitlement to service connection for a left knee disability 
and denied the claim as not well grounded.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  As the veteran continues to 
assert that his left knee disability was incurred during 
active service, the Board finds the claim must be adjudicated 
de novo.  

Although the RO addressed the issue of entitlement to service 
connection for a left knee disability in supplemental 
statements of the case in June 2003, December 2003, and May 
2004, the issue was not adjudicated de novo nor was it 
properly developed for appellate review.  Therefore, this 
matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for a right 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) ("new disc regulations").  Further, the remaining 
spinal regulations were amended and the diagnostic codes 
renumbered in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As a matter of procedural clarification, the relevant 
timeline is as follows:

?	September 31, 1997 - claim filed for a rating in excess 
of 10 percent.
?	October 10, 1997 - increased rating denied.
?	September 23, 2002 - new disc regulations take effect.
?	September 26, 2003 - new spinal regulations take effect.






FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's service-connected myositis of the lumbar 
paravertebral muscles is manifested by moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction, not greater than 60 degrees, without persuasive 
evidence of marked limitation of motion, intervertebral disc 
syndrome, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, 
narrowing or irregularity of the joint space, abnormal 
mobility on forced motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or ankylosis of the 
lumbar spine. 


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
myositis of the lumbar paravertebral muscles is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in April 2002 and May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, the Board must note that at the time the RO first 
adjudicated this case the VCAA did not exist.  While the 
notices provided to the veteran in April 2002 and May 2004 
were not given prior to the first agency or original 
jurisdiction (AOJ or RO) adjudication of the claims, the 
notices were provided prior to transfer of the veteran's case 
to the Board.  The issues on appeal were re-adjudicated and a 
supplemental statement of the case provided in May 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2002 and May 2004 VCAA notice letters 
generally informed the veteran of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a June 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in VCAA notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Here, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the veteran covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  Therefore, the Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue addressed in this decision were obtained in May 1998, 
May 2003, and March 2004.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran was treated for 
chronic low back pain and low back strain.  X-ray examination 
of the sacroiliac joints in July 1981 revealed mild bilateral 
sclerosis of the lateral aspects which was noted to be within 
normal limits.  There was no evidence of joint space widening 
or narrowing and no definite evidence of ankylosing 
spondylitis.  

VA examination in March 1982 included a diagnosis of moderate 
to severe myositis to the lumbar paravertebral muscles.  It 
was noted the veteran complained of intermittent non-
radiating pain to the lumbar region.  Range of motion studies 
revealed flexion to 80 degrees, dorsiflexion to 10 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
20 degrees, bilaterally.

A March 1983 examination report noted a diagnosis of 
mechanical low back pain with no evidence of neurologic 
deficit on physical examination.  There was mild tenderness 
to palpation of the lumbar paravertebral muscles with mild 
spasm, but no gross abnormalities or trigger points.  

Private medical treatment records dated in 1995 and 1996 
include diagnoses of low back pain.  A June 1996 report noted 
back muscle spasms.  A January 1997 statement noted that in 
1995 and 1996 the veteran had been seen 22 times for back 
pain.  A June 1997 X-ray examination report noted narrowing 
of the intervertebral disc space at L5-S1 suggestive of 
discogenic disease and very mild degenerative arthritis to 
some thoracic vertebrae.

On VA examination in June 1997, the veteran complained of 
localized lumbar pain with occasional left leg weakness when 
descending stairs.  He stated the pain was worse after 
prolonged standing.  He reported he had missed two weeks of 
work from his employment as a mailman.  The examiner noted 
there was no evidence of postural abnormalities, muscle 
spasm, tenderness to palpation of the lumbar paravertebral 
muscles, or gross muscle atrophy.  His gait was normal.  
Range of motion studies revealed forward flexion to 25 
degrees, backward extension to 10 degrees, and bilateral 
lateral flexion and rotation to 15 degrees.  The examiner 
noted it appeared the veteran was not making a full effort 
and that when he put his clothes back on he was able to bend 
well.  There was no objective evidence of pain on any 
movement of the lumbar spine.  Muscle strength and reflexes 
could not be evaluated due to the veteran's inability to 
relax.  Straight leg raise tests were negative.  The 
diagnosis was lumbar paravertebral myositis.  

A private medical certificate dated in September 1997 noted 
the veteran had been treated intermittently for muscle spasm 
to the back area.  Records dated in March 1998 noted positive 
straight leg raise and Lasegue's signs.  Range of motion was 
full and muscle strength was normal except to the quadriceps.  
A March 10, 1998, report noted magnetic resonance imaging 
(MRI) was normal.  A March 16, 1998, statement noted 
examination revealed osteoarthritis with degenerative joint 
disease, myositis ossificans, and narrowed L5-S1 discogenic 
disease.  The physician stated the veteran's main problem 
corresponded to a fibromyalgia syndrome.  It was noted that 
he should continue working in a light work status.  

At his personal hearing in April 1998, the veteran testified 
that he received treatment for his back disorder including 
pain blocking injections to the back, pain relief medication, 
and muscle relaxants.  He stated he used a lumbosacral 
support girdle.  He described difficulties he experienced at 
work due to his knee and back disabilities.  He stated his 
back disorder required that he alternate standing and sitting 
while working and that it bothered him when he had to turn 
around or stood on the tip of his toes.  He reported his 
private physician had noted severe muscle spasms and he 
expressed his disagreement with the most recent VA examiner's 
findings.  

On VA examination in May 1998, the veteran complained of 
discomfort to the low back area with occasional numbness and 
weakness to the legs.  He stated his private doctors had seen 
him 40 times over the previous year due to back pain with 
treatment by medication and epidural blocks.  He reported his 
pain was precipitated by forward bending, squatting, and 
lifting heavy objects and was alleviated by medication.  It 
was noted he used a cane due to his previous arthroscopy and 
frequent falls.  He stated he worked as a distribution clerk, 
that he had taken 1000 hours of sick and annual leave, and 
that since February 1998 he had been on leave without pay.  

Physical examination revealed right and left lateral flexion 
and rotation to 10 degrees.  Importantly, it was noted the 
veteran was not giving his full effort and that while 
dressing and undressing he did not demonstrate any objective 
evidence of pain.  Clearly such a fact provides negative 
evidence against the veteran's claim.      

The examiner noted there was objective evidence of mild 
lumbar paravertebral muscle spasm and mild tenderness to 
palpation of the lumbar paravertebral muscles, but that 
muscle strength could not be tested due to complaints of 
severe pain.  There was no gross muscle atrophy to the lower 
extremities and he had a normal gait cycle.  There were no 
fixed or postural deformities of the back.  There were 
positive straight leg raise and Lasegue's signs at 90 degrees 
in the legs.  Knee and ankle jerks were +1, equal and 
symmetrical.  It was noted that X-rays in August 1997 
revealed minimal lumbar spine degenerative joint disease with 
muscle spasm.  The diagnosis was lumbar paravertebral 
myositis.

On VA examination in May 2003, the veteran complained of 
severe, constant low back pain with occasional numbness to 
the legs mildly down to the feet and toes.  He reported loss 
of control of his legs, but denied fecal or urinary 
incontinence.  He stated he had missed 90 days of work 
secondary to low back pain.  He reported his pain was 
precipitated by prolonged standing and prolonged sitting and 
was alleviated by medication.  He complained of additional 
limitation of motion during symptom flare-ups.  He stated he 
could walk for approximately 30 minutes with the use of a 
cane.  The examiner noted he did not use a cane on the day of 
examination and that he did not complain of unsteadiness or 
falls.  The veteran reported he had been on light duty at his 
job with the postal service since 1998, that he was unable to 
play sports, and that he had difficulty doing household 
chores.  

The examiner noted the veteran ambulated with an erect 
posture, adequate position of head over trunk, symmetry in 
appearance, and symmetry in rhythm of spinal motion.  Range 
of motion studies revealed lumbar flexion to 46 degrees, 
extension to 25 degrees, left lateral bending to 18 degrees, 
and right lateral bending to 21 degrees.  There was painful 
motion with flexion from 40 to 47 degrees and increased pain 
with repetitive flexion and extension.  There was tenderness 
to palpation and mild spasms to the lumbar paravertebral 
muscles at L3, L4, and L5, but no evidence of fixed 
deformity, postural abnormalities, or abnormality to the 
muscles of the back.  The veteran demonstrated inconsistent 
replies to pinprick and light touch to the lower extremities.  
Manual muscle strength was 4.5/5 throughout the L1-S1 
myotomes, bilaterally.  Patellar and Achilles deep tendon 
reflexes were 1+, bilaterally.  Straight leg raise and 
Lasegue's tests were painful, but negative.  There was no 
evidence of any other neurological effects or intervertebral 
disc syndrome.  X-rays revealed mild spondylosis, but no 
other abnormalities.  The diagnosis was lumbar myositis.  

In response to February 2000 Board remand instructions, the 
examiner noted there was no additional limitation of excess 
motion, incoordination, or fatigability of the lumbar spine.  
There was no excess spasm on extreme forward bending, 
unilateral loss of lateral spine motion, listing of the spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending from the standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint spaces, or abnormal ambulatory or 
forced motion.  There was also no evidence of recurring 
attacks of intervertebral disc syndrome, persistent symptoms 
compatible with sciatic nerve neuropathy, pain 
characteristics of intervertebral disc syndrome, neurological 
finding appropriate to the site of a diseased disc, or 
ankylosis of the lumbar spine.  

United States Postal Service correspondence dated in July 
2002 noted the veteran had been on permanent light duty 
assignment since September 1998.  It was noted this 
assignment change was due to limitations as a result of his 
back and knee disorders.  

On VA examination in April 2004, the veteran complained of 
constant, severe localized low back pain associated with 
frequent cramps to the calves and thighs and frequent 
numbness to the toes.  He denied any fecal or urinary 
incontinence.  He reported he was not taking any pain relief 
medication because it was ineffective.  He stated that during 
the previous year he had been once to the emergency room and 
that he had been seeing a neighbor who was a doctor for 
medication.  He reported there were no records or medical 
certificates documenting the treatment from his neighbor.  He 
reported his low back pain was precipitated by walking, 
lifting objects, prolonged standing, and prolonged sitting, 
but was alleviated by change in position and posture.  He 
stated that over the previous year he experienced 30 acute 
flare-ups of low back pain that lasted for 24 hours with 
functional impairments requiring absence from his job.  

The examiner noted the veteran could walk unaided and that he 
was not using crutches or a walker.  The veteran reported he 
used a cane about 25 percent of the time, including while at 
his job, and that he frequently used a lumbosacral orthosis 
with good posture but no pain control.  He stated he could 
walk for five to six minutes and denied a history of falls 
due to low back pain.  He reported he performed his 
activities of daily living with acute pain and that he 
required help to bathe.  It was noted that he was on light 
duty status with the postal service and was limited by an 
inability to lift heavy objects.  He complained that he could 
not play basketball or softball and could only drive for 14 
minutes.  

Range of motion studies of the thoracolumbar spine revealed 
forward flexion from 0 to 35 degrees, extension from 0 to 30 
degrees, left lateral flexion from 0 to 30 degrees, right 
lateral flexion from 0 to 30 degrees, left lateral rotation 
from 0 to 40 degrees, and right lateral rotation from 0 to 40 
degrees.  There was painful motion on the last degree of 
motion measured.  There was additional limitation by mild 
pain on repetitive use, but no additional limitation due to 
fatigue, weakness, or lack of endurance.  There was mild 
objective evidence of painful motion on all movement of the 
thoracolumbar spine following repetitive use, but no palpable 
thoracolumbar spasm, weakness of the legs, or tenderness to 
palpation.  Muscle strength was 5/5.  

The examiner noted the veteran had a normal gait cycle and a 
preserved spinal contour.  There was no evidence of 
scoliosis, reversed lordosis, abnormal kyphosis, postural 
abnormalities, or fixed deformities.  There was diminished 
pinprick and smooth sensation in all dermatomes of the legs, 
but it did not follow any specific dermatomal pattern and was 
not considered radicular.  There was no muscle atrophy to the 
lower extremities and muscle tone and strength were normal.  
Knee jerks were +1, bilateral and symmetric, and ankle jerks 
were absent, bilaterally.  Straight leg raise, Lasegue's, and 
Goldthwaite's signs were negative.  The diagnosis was lumbar 
paravertebral myositis. 

In response to February 2000 Board remand instructions, the 
examiner noted there was additional limitation of motion due 
to mild pain after repetitive use, but no additional 
limitation due to weakness, fatigue, or lack of endurance.  
There was no palpable thoracolumbar spasm, unilateral loss of 
lateral spine motion, listing of the spine to the opposite 
side, or positive Goldthwaite's sign.  There was mild 
arthritis by X-ray examination, but no loss of lateral 
motion, narrowing or irregularity of joint spaces, or 
abnormal mobility on forced motion.  It was noted that cramps 
in the legs and thighs, numbness of the toes, and weakness of 
the feet were symptoms compatible with sciatic nerve 
neuropathy, but that his low back pain was not characteristic 
of intervertebral disc syndrome.  The examiner stated there 
were no neurological findings appropriate to the site of a 
diseased disc and no evidence of discogenic disease.  There 
were no demonstrable muscle spasms and no ankylosis of the 
lumbar spine.  It was noted that ankle jerks were absent 
bilaterally, but that the veteran was diabetic.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides that myositis, Diagnostic Code 
5021, is to be rated the same as degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  In the 
absence of limitation of motion, a compensable rating for 
degenerative arthritis can be assigned when there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups (10 percent), or X-ray evidence of 
same with occasional incapacitating exacerbations 
(20 percent).  

Under the previous Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent 
evaluation, and favorable ankylosis warranted a 40 percent 
evaluation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion of the lumber spine, 
the veteran may be rated using the following criteria:

Severe						40 
Moderate					20 
Slight						10
Postoperative, cured				  0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			        60

Severe; recurring attacks, with 
intermittent relief        40

Moderate; recurring attacks 			         
20

Mild							         
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.         100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.			
	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, the evidence demonstrates the veteran's 
service-connected myositis of the lumbar paravertebral 
muscles is manifested by moderate limitation of lumbar spine 
motion, including as a result of pain and dysfunction.  
Although VA examiners in June 1997 and May 1998 noted an 
apparent lack of effort by the veteran on range of motion 
studies, the overall record demonstrates more than slight 
limitation of lumbar motion and objective evidence of pain on 
use.  Therefore, the Board finds entitlement to a 20 percent 
rating under criteria of the old Diagnostic Code 5292 is 
warranted.

The Board finds, however, that the persuasive evidence of 
record demonstrates no marked limitation of motion, 
intervertebral disc syndrome, listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, narrowing or irregularity of the joint space, 
abnormal mobility on forced motion, forward flexion of the 
thoracolumbar spine, or ankylosis of the lumbar spine.  The 
veteran's thoracolumbar forward flexion is not greater than 
60 degrees, but is not shown by probative evidence to be 
limited to 30 degrees or less.  The May 2003 and April 2004 
VA examination findings as to these matters are shown to have 
been based upon thorough reviews of the record and physical 
examination and are persuasive.  The Board also notes the 
private medical reports of record indicating discogenic 
disease are apparently inconsistent with the March 10, 1998, 
report noting normal MRI findings.  Thus, a rating in excess 
of 20 percent is not warranted under any alternative rating 
criteria nor as a result of the revised spinal regulations.  
The Board finds significant medical evidence against the 
veteran's claim.  In this regard, it is important to note 
that without giving the veteran the benefit of the doubt, a 
20 percent evaluation could not be justified based on the 
medical evidence of record, as cited above.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the record 
demonstrates the veteran is presently employed with light 
duty restrictions by the United States Postal Service.  
Although the veteran's employer has made accommodations to 
his position because his back problems, the Board finds this 
is not a marked interference with his present employment.  
The Board also finds the veteran's report of significant work 
absences due to low back pain are not supported by adequate 
documentation and are inconsistent with the objective medical 
evidence of record.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 20 percent rating, but no higher, for 
myositis of the lumbar paravertebral muscles is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

As noted above, there has been a significant change in VA law 
during the course of this appeal.  The veteran was notified 
of the provisions of the VCAA as it applied to his service 
connection claim by correspondence dated in April 2002 and 
May 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  

In this case, the veteran contends his right knee disability 
was incurred in active service.  Service records dated in 
July 1981 show the veteran reported knee weakness after 
walking.  A September 17, 1997, private medical statement 
related the veteran's present right knee disability to active 
service.  As this matter has not been addressed by VA 
examination, the Board finds additional development is 
required prior to appellate review.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following:  

1.  The RO should obtain from the United 
States Post Office a copy of any recent 
disability determination made with 
respect to the veteran and a copy of the 
record upon which the award was based.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not a 
right knee disability was incurred as a 
result of active service.  The examiner 
should be informed that service records 
dated in July 1981 show the veteran 
reported knee weakness after walking and 
that a September 17, 1997, private 
medical statement related his present 
right knee disability to active service.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


